DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/369063 to Kleo et al. (Kleo).
In reference to claim 1, Kleo teaches a vacuum adiabatic body (FIG. 1-14; par 0196, 0200 and 0276-0278) comprising a first plate (1, FIG. 1-14) that defines at least a portion of a first side of a wall adjacent to a first space having a first temperature; a second plate (1’, FIG. 1-14) that defines at least a portion of a second side of the wall adjacent to a second space having a second temperature; a seal (17, FIG. 1-14) that seals the first plate and the second plate to provide a third space (comprising spacer 16, FIG. 1-14) that has a third temperature and is in a vacuum state (par 0276-0278); at least one support (16, FIG. 1-14) in the third space; a conductive resistance sheet that connects the first plate member to the second plate and is configured to resist a heat transfer between the first plate and the second plate (par 0276-0278); and a support block (7, FIG. 1-14) that is fastened to an outer surface of the second plate, the support block having a recess configured to receive a controller (2 and 3, FIG. 1-14).
	In reference to claim 2, Kleo teaches the vacuum adiabatic body as explained in the rejection of claim 1, and Kleo additionally teaches wherein the support block (7, FIG. 1) is provided on a flat surface at a vertex of the second plate (1’, FIG. 1).
In reference to claim 3, Kleo teaches the vacuum adiabatic body as explained in the rejection of claim 2, and Kleo additionally teaches a division panel (3, FIG. 1) that is fastened across a flat surface of the second plate (1’, FIG. 1-14).
Allowable Subject Matter
Claims 4-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
9/29/2022